Citation Nr: 1105423	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  06-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to disability ratings for right shoulder 
tendinitis higher than 10 percent prior to December 2, 2009 and 
20 percent thereafter.

2.  Entitlement to an initial compensable disability rating for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 
2004.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions made by the United States Department of 
Veterans Affairs (VA).  In a May 2005 rating decision, the VA 
Regional Office (RO) granted service connection for right 
shoulder tendinitis, and assigned a 10 percent disability rating.  
The RO granted service connection for hepatitis C, and assigned a 
noncompensable disability rating.  In a December 2009 rating 
decision, a 20 percent rating for right shoulder tendinitis was 
granted effective December 2, 2009.  

In November 2008, the Board remanded the issues presently on 
appeal for the development of additional evidence.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives.  The Board will proceed with review.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  From January 1, 2005 through December 1, 2009, right shoulder 
tendinitis was manifested by shoulder pain and limitation of 
motion of the arm, without limitation of motion of the arm to 
shoulder level.

2.  From December 2, 2009, right shoulder tendinitis has been 
manifested by shoulder pain and limitation of motion of the arm 
to slightly below shoulder level, without limitation of motion of 
the arm to midway between the side and shoulder level.

3.  From separation from service, the Veteran's hepatitis C has 
been nonsymptomatic.


CONCLUSIONS OF LAW

1.  From January 1, 2005 through December 1, 2009, right shoulder 
tendinitis did not meet the criteria for a disability rating for 
higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5201 (2010).

2.  From December 2, 2009, right shoulder tendinitis has not met 
the criteria for a disability rating higher than 20 percent.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5024, 5201.

3.  The criteria for a compensable evaluation for hepatitis C 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, preadjudication notice was provided in a June 2004 
letter, which advised the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  A March 2006 letter advised the Veteran of 
how disability evaluation and effective dates are assigned.  A 
December 2008 letter advised the Veteran regarding the 
information and evidence needed to substantiate his claim for a 
higher rating.  The case was last adjudicated in May 2010.

However, the appeal arises from the initial award of service 
connection.  In Dingess, the Court held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, because the notice that 
was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been satisfied.  
See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability rating, 
the claim is classified as an original claim, rather than as one 
for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability rating 
for a service-connected disability fall under the category of 
"original claims").  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
The record includes service treatment records, post-service 
treatment records, VA examination reports, and the transcript of 
the September 2008 Travel Board hearing.

The Veteran was notified and aware of the evidence needed to 
substantiate his claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The Veteran 
actively participated in the claims process by submitting 
evidence and argument.  Thus, the Veteran was provided with a 
meaningful opportunity to participate in the claims process, and 
he has done so.  Any error in the sequence of events or content 
of the notices is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 F.3d 
at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2010).  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other applicable, 
general policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, reconciling 
the various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability, 
38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding 
the degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2010); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for the 
next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating 
functional impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary activity, 
38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  At the time of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The Board will consider whether higher 
ratings for the Veteran's right shoulder tendinitis are warranted 
for any period since his separation from service.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Right Shoulder Tendinitis

The Veteran is seeking ratings for right shoulder tendinitis 
higher than the initial 10 percent rating effective from January 
5, 2005, and the 20 percent rating effective from December 2, 
2009.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Veteran is right handed.  The rating schedule provides for 
evaluating tendinitis or tenosynovitis based on the limitation of 
motion of affected parts, as with degenerative arthritis.  The 
disability is to be rated based on the appropriate diagnostic 
code for evaluating limitation of motion of the affected joint.  
If the limitation of motion of the joint is noncompensable, a 10 
percent rating is assigned for each major joint.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5024.  Limitation of motion of 
the major arm at the shoulder is rated at 40 percent if motion is 
limited to 25 degrees from the side, 30 percent if limited to 
midway between the side and shoulder level, and 20 percent if 
limited to shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

The Veteran had a VA medical examination in June 2004, prior to 
separation from service.  He reported having sustained a right 
shoulder injury in 1982.  He stated that he continued to be 
unable to do any type of throwing or rotary type of motion with 
his right shoulder.  He indicated that he had discomfort doing 
work overhead because of pain in that shoulder.  He stated that 
he could do push-ups or pull-ups without difficulty.  The 
examiner found very slight limitation of motion of the right 
shoulder, with abduction to 170 degrees, flexion to 175 degrees, 
extension to 45 degrees, external rotation to 90 degrees, and 
internal rotation to 80 degrees.  The examiner noted very slight 
crepitation.  The right shoulder appeared normal on x-rays.  The 
examiner found that there was evidence of nonspecific tendinitis 
of the right shoulder.

In a July 2005 statement, the Veteran wrote that his right 
shoulder had limited motion and chronic pain.  In February 2006, 
he stated that his right shoulder had limitation of motion, 
severe chronic pain, and popping and grinding.  He reported that 
he could not raise his arm above shoulder level without pain.  He 
asserted that his right shoulder disability hindered his job 
performance and his everyday life.

Since service, the Veteran has had medical treatment at military 
and VA facilities.  In VA treatment in August 2007, the Veteran 
reported right shoulder pain.  The treating clinician found that 
the right shoulder flexion was normal, while abduction was 
limited to 110 degrees.  There was pain with resistance at 20 
degrees of abduction.  Internal flexion was limited to the level 
of the belt.  There was a positive empty beer can sign.  There 
was mild pain with flexion across the front of the body.  Right 
shoulder x-rays showed degenerative changes.  In January 2008, 
the Veteran reported that he used a heating pad for his right 
shoulder pain.  He stated that he had decreased strength and 
decreased motion in that shoulder.  The clinician noted that the 
right shoulder had an almost normal range of motion, that that 
there was pain at 110 degrees with flexion, abduction, and 
internal rotation.  The empty beer can sign was negative.  There 
was pain with flexion across the front of the body, and there was 
no pain with resistance at 20 degrees of abduction.

In the September 2008 Travel Board hearing, the Veteran reported 
that he could lift his right arm at the shoulder to about 45 
degrees to the front, and to 30 degrees to the side.  He stated 
that it was painful to lift any substantial weight with his right 
arm.  He indicated that he used his left arm to lift things such 
as a gallon of milk.  He reported that a doctor told him that he 
had a torn ligament in his right shoulder, and that surgery 
should be performed to repair it.  He stated that he used 
medication for pain in his right shoulder.  He indicated that 
right shoulder pain increased with weather changes and following 
exertion.  He stated that he was employed at a military hospital.  
He reported that his right shoulder disability made him unable to 
do normal house and yard work.

On a VA examination on December 2, 2009, the Veteran reported 
daily pain in his right shoulder, with increased pain when he 
rolled onto the shoulder at night.  He indicated that he worked 
as a medical clerk, and that his activities of daily living were 
not impaired by his right shoulder disorder.  The Veteran 
reported that he lost approximately 9 days of work time, 
primarily due to right shoulder pain over the course of the last 
year.  He stated that medication reduced the pain.  He reported 
that he was able to lift light weights, 35 to 40 pounds for ten 
repetitions, two or three times per week.  On examination, the 
right shoulder had no swelling or instability.  There was mild 
tenderness to palpation.  The range of motion of the shoulder was 
to 100 degrees of abduction, with pain at 100 degrees, 100 
degrees of flexion, with pain at 100 degrees, 60 degrees of 
internal rotation, with pain at 60 degrees, 80 degrees of 
external rotation, with pain at 80 degrees, and 40 degrees of 
extension, with pain at 40 degrees.  After three repetitions, and 
against resistance, the range of abduction was reduced to 80 
degrees, with pain at 80 degrees, and flexion was reduced to 80 
degrees, with pain at 80 degrees.  Right shoulder x-rays showed 
early degenerative change in the glenohumeral joint, and mild 
acromioclavicular joint arthropathy.  

Prior to December 2, 2009, although the Veteran has reported that 
his motion was limited at shoulder level, the objective findings 
on examination and during treatment reflect motion greater than 
90 degrees even considering complaints of pain; thus, his motion 
was not limited to shoulder level to warrant a 20 percent or 
higher rating under Diagnostic Code 5201.  The Board has also 
considered other Diagnostic Codes to determine whether a higher 
evaluation is warranted; however, dislocation or nonunion of the 
clavicle or scapula is not shown, nor is impairment of the 
humerus shown.  Thus, Diagnostic Codes 5202 and 5203 are not for 
application.  Accordingly, the Veteran's subjective complaints 
are adequately addressed by the 10 percent evaluation assigned 
based on noncompensable limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024 and an evaluation in excess of 10 
percent is not warranted prior to December 2, 2009. 

However, on the 2009 examination, after three repetitions of 
motions, motion in some directions was limited to below shoulder 
level, consistent with a 20 percent rating.  Even after 
repetition, however, motion was not limited to midway between the 
side and shoulder level.  Thus, the shoulder disability has not 
warranted a rating higher than 20 percent since December 2, 2009.  
As above, impairment of the humerus has not been shown to warrant 
consideration of Diagnostic Code 5202.  

While the Veteran contends his symptoms support a higher rating, 
the Board concludes that the medical findings on examination and 
during treatment are of greater probative value than the 
Veteran's allegations regarding the severity of his right 
shoulder disorder.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for higher 
initial ratings for his right shoulder condition. 


Hepatitis C

The Veteran appealed the initial noncompensable rating that the 
RO assigned for his service-connected hepatitis C.  The Board 
will consider whether higher ratings for his hepatitis C are 
warranted for any period since his separation from service.  The 
rating schedule provides criteria for evaluating hepatitis C as 
follows:

Near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain)  
............................................ 100 
percent

Daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) 
having a total duration of at least six weeks 
during the past 12-month period, but not 
occurring constantly  
................................................
............... 60 percent

Daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total 
duration of at least four weeks, but less than 
six weeks, during the past 12-month period  
............................ 40 percent

Daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) 
having a total duration of at least two weeks, 
but less than four weeks, during the past 
12-month period  
..................................................
.. 20 percent

Intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) 
having a total duration of at least one week, 
but less than two weeks, during the past 12-
month period  ................ 10 percent

Nonsymptomatic  
................................................
...... 0 percent

Note (1): Evaluate sequelae, such as cirrhosis 
or malignancy of the liver, under an appropriate 
diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under 
Diagnostic Code 7354 and under a diagnostic code 
for sequelae. (See 38 C.F.R. § 4.14.).

Note (2): For purposes of evaluating conditions 
under diagnostic code 7354, "incapacitating 
episode" means a period of acute signs and 
symptoms severe enough to require bed rest and 
treatment by a physician.

38 C.F.R. § 4.114, Diagnostic Code 7354.

In post-service treatment at military and VA facilities, the 
Veteran reported a history of treatment for hepatitis C.  Notes 
from military clinic treatment in 2005 through 2009, treating 
clinicians' commented that the Veteran appeared healthy, and the 
Veteran reported that he did not feel fatigued or ill.

In statements submitted in July 2005 and February 2006, the 
Veteran reported that his hepatitis C caused liver damage, mild 
gastrointestinal disturbance, fatigue, and anxiety.

The Veteran has service-connected post-traumatic stress disorder 
(PTSD).  In VA mental health examination and treatment records, 
his reported PTSD symptoms include sleep disturbance.  
Symptomatology associated with his PTSD cannot be used in 
evaluating his hepatitis C.  See 38 C.F.R. § 4.14 (the evaluation 
of the same manifestation or disability under different diagnoses 
is to be avoided).

During the September 2008 hearing, the Veteran reported that he 
had diminished energy, and needed more rest than before.  He 
indicated that his energy level started flagging each day by mid 
morning.  He stated that he had trouble sleeping.  He indicated 
that he had frequent bowel movements, and that he sometimes had 
pain in the right upper quadrant of his abdomen.  He reported 
that he worked as a medical support assistant.  He stated that in 
the preceding year he missed 31 days of work because of fatigue.

In the report of the VA examination in December 2009, the 
examiner reported having reviewed the Veteran's claims file.  The 
examiner noted that the Veteran's hepatitis C was diagnosed in 
1999, that he underwent a 24-week treatment course in 1999 and 
2000, and that on testing at the end of that treatment, his was 
found to be hepatitis C RNA negative.  The examiner noted that 
liver function tests were normal in 2006 and 2007.  The examiner 
noted that the Veteran reported fatigability and malaise during 
the 1999 and 2000 treatment, due to Interferon, a medication used 
in the treatment.  The examiner stated that those symptoms 
disappeared after the treatment.  The examiner reported:

Since that time, the veteran has had no 
significant fatigue, malaise, anorexia, 
abdominal pain, gastrointestinal bleeding, or 
evidence of liver decompensation at any time.  
The veteran has been and continues to remain 
asymptomatic.

In statements in support of his claim, including in the 2008 
hearing, the Veteran reported that he has fatigue and diminished 
energy.  In the hearing, he reported having occasional abdominal 
pain.  Those statements are in disagreement with the post-service 
military clinic records that do not show complaints of fatigue, 
malaise, and anorexia, and with the 2009 VA examination finding 
that the Veteran did not have any symptoms from hepatitis C.  The 
Veteran's statements during treatment are more credible than 
those made in support of his claim.  While the Veteran is 
competent to report that he feels fatigue, his PTSD has been 
noted to interfere with his sleep.  Treating clinicians' 
observations that the Veteran appeared healthy, and the examining 
physician's conclusion that his hepatitis C does not produce 
significant fatigue, malaise, and anorexia, are more convincing 
that the Veteran's statements.  The greater weight of the 
evidence, then, indicates that the Veteran's hepatitis C has been 
asymptomatic since his separation from service.  There is no 
evidence the Veteran's hepatitis C is manifested by 
incapacitating episodes of symptoms that require bed rest and 
treatment by a physician.  Therefore, a compensable rating is not 
warranted.  


Other Considerations

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and provide for 
additional or more severe symptoms than currently shown by the 
evidence with respect to the disabilities on appeal; thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Prior to December 1, 2009, entitlement to a disability rating 
higher than 10 percent for right shoulder tendinitis is denied.

From December 2, 2009, entitlement to a disability rating higher 
than 20 percent for right shoulder tendinitis is denied.

Entitlement to a compensable disability rating for hepatitis C is 
denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


